Title: [From Thomas Jefferson to Edward Burd, 12 May 1785]
From: Jefferson, Thomas
To: Burd, Edward


[Paris, 12 May 1785. Entry in SJL reads: “Edwd. Burd prothonotary supreme court Pennsylva. Inclosing commission and depositions in Guillebaut et al. v. Wharton.” Opposite the entry is the notation: “by Mr. Adams.” Not found. The enclosures were doubtless the same (with the addition of the certification by Siot de St. Pol of 26 Mch.) as those enclosed in TJ to Holker, 24 Mch. 1785. See also TJ to Holker, 20 May 1785.]
